DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nessjoen et al. (U.S. Pre-Grant Publication No. 20180171773) discloses a method and apparatus for estimating the instantaneous rotational speed of a bottom hole assembly at the lower end of a drill string.  PI controller may adjusted to damp both a fundamental frequency and one or more higher mode stick-slip oscillations. 
This application is in condition for allowance except for the following formal matters:
In the claims: 
1. A stick-slip piezo motor system, comprising:
A. at least one voltage source, 
B. a piezo motor electrically connected to said at least one voltage source, said piezo motor comprising:	
i. at least one oscillating piezo element, 

C. a computer programmed to control said at least one voltage source to deliver voltage to said piezo motor at a predetermined frequency and amplitude to control [[the]] a speed of said piezo motor, wherein said computer is programmed to hold said [[frequency]] predetermined frequency constant while said amplitude is varied to adjust the speed of said piezo motor.
2. The stick-slip piezo motor system as in Claim 1, wherein said [[frequency]] predetermined frequency is an ultrasonic frequency.
3. The stick-slip piezo motor system as in Claim 1, wherein said [[frequency]] predetermined frequency is greater than or equal to 15 kHz.
4. The stick-slip piezo motor system as in Claim 1, wherein said [[frequency]] predetermined frequency is audible and pleasant to a human.
5. The stick-slip piezo motor system as in Claim 1, wherein said piezo motor is a single-phase motor.
6. The stick-slip piezo motor system as in Claim 5, wherein said piezo motor first accelerates during an acceleration mode, then operates at a constant speed during a constant speed mode, and then decelerates during a deceleration mode, wherein said computer is programmed to operate at [[fixed amplitude]] a fixed amplitude and [[variable frequency]] a variable frequency during at least a portion of said acceleration mode, wherein said computer is programmed to operate at [[variable amplitude]] a variable amplitude and [[fixed frequency]] a fixed frequency during said constant speed mode, and wherein said computer is programmed to operate at [[fixed a fixed amplitude and [[variable frequency]] a variable frequency during a portion of said deceleration mode.
7. The stick-slip piezo motor system as in Claim 1, wherein said piezo motor is a multi-phase motor and wherein said at least one oscillating piezo element is a plurality of oscillating piezo elements and wherein said at least one moving friction element is a plurality of oscillating friction elements.
8. The stick-slip piezo motor system as in Claim 7, wherein said piezo motor first accelerates during an acceleration mode, then operates at a constant speed during a constant speed mode, and then decelerates during a deceleration mode, wherein said computer is programmed to operate at [[fixed amplitude]] a fixed amplitude and [[variable frequency]] a variable frequency during at least a portion of said acceleration mode, wherein said computer is programmed to operate at [[variable amplitude]] a variable amplitude and [[fixed frequency]] a fixed frequency during said constant speed mode, and wherein said computer is programmed to operate at [[fixed amplitude]] a fixed amplitude and [[variable frequency]] a variable frequency during a portion of said deceleration mode.
9. The stick-slip piezo motor as in [[Claim 1]] Claim 7, further comprising a plurality of alternating voltage sources, wherein each of said plurality of alternating voltage sources provides alternating voltage to [[one said oscillating piezo elements]] one of said plurality of oscillating piezo elements so that each one of [[said oscillating piezo elements]] said plurality of oscillating piezo elements oscillates out of phase with respect to the other [[oscillating piezo elements]] of said plurality of oscillating piezo elements.

10. The stick-slip piezo motor as in Claim 1, wherein [[said plurality of piezo elements are]] said at least one oscillating piezo element is two piezo elements.
11. The stick-slip piezo motor as in Claim 10, wherein said two piezo elements are connected to the same side of [[said]] a piezo housing, wherein both of said [[piezo elements]] two piezo elements are expanding together or contracting together when both are operating [[is said stick phase]] in a stick phase.
12. The stick-slip piezo motor as in Claim 10, where said two piezo elements are connected to the opposite side of [[said]] a piezo housing, wherein one of said [[piezo elements]] two piezo elements is expanding while the other of said [[piezo elements]] two piezo elements is contracting when both are operating [[is said stick phase]] in a stick phase.
13. The stick-slip piezo motor as in Claim 1, wherein said [[travel direction]] desired travel direction is linear.
14. The stick-slip piezo motor as in Claim 1, wherein said [[travel direction]] desired travel direction is rotational.
15. The stick-slip piezo motor as in Claim 1, wherein said piezo motor [[allows for]] allows planar movement of said [[moving friction element]] at least one moving friction element.
16. The stick-slip piezo motor as in Claim 1, wherein said [[plurality of piezo elements are]] at least one oscillating piezo element is at least three piezo elements.
17. The stick-slip piezo motor as in Claim 1, wherein said plurality of piezo friction elements are ceramic friction elements.
18. The stick-slip piezo motor as in Claim 1, wherein said [[moving friction element]] at least one moving friction element is a sliding friction element.

19. The stick-slip piezo motor as in Claim 1, wherein [[said moving friction element]] at least one moving friction element is a rotational friction element.
If disagreeing with the above proposed corrections, Applicant is invited to call the examiner to discuss the issues and the solutions.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





26 February 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837